United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         March 24, 2005
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 04-10812
                           Summary Calendar


BRADY L. BYRUM,

                                          Plaintiff-Appellant,

versus

CITY OF MESQUITE; ARRESTING POLICE OFFICERS,
Mesquite, Texas,

                                          Defendants-Appellees.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 3:02-CV-1301
                          - - - - - - - - - -

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Brady L. Byrum, a Texas resident, appeals the district

court’s order granting the motion for summary judgment filed by

defendants-appellees City of Mesquite (“City”) and by arresting

officers sued in their official capacity, on the ground that

Byrum had failed to establish municipal liability as required by

Monell v. Department of Social Services, 436 U.S. 658 (1978).

Byrum had alleged that City police officers had searched his car

in violation of the Fourth Amendment, falsely imprisoned him, and

charged him with felony explosives charges that were eventually

dismissed.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10812
                                 - 2 -

     In his complaint and in his own summary-judgment motion,

Byrum summarily asserted that the constitutional violations took

place pursuant to the City’s custom or policy of failing to train

its police officers with respect to Fourth Amendment issues.        A

governmental entity or municipality, as well as officers thereof

acting in their official capacity, can be held liable under

§ 1983 only if official policy or custom caused the deprivation

of a constitutional right.    Monell, 436 U.S. at 694; Brooks v.

George County, Miss., 77 F.3d 834, 841 (5th Cir.), withdrawn and

superseded on other grounds, 84 F.3d 157 (5th Cir. 1996).      An

official policy consists of, among other things, a policy

statement or regulation that is officially adopted and

promulgated by the municipality’s lawmaking officers.    See

Williams v. Kaufman County, 352 F.3d 994, 1013 (5th Cir. 2003).

Official policy also includes “[a] persistent, widespread

practice of city officials or employees, which, although not

authorized by officially adopted or promulgated policy, is so

common and well settled as to constitute a custom that fairly

represents municipal policy.”    Fields v. City of South Houston,

922 F.2d 1183, 1191-92 (5th Cir. 1991) (internal quotation marks

and citation omitted).   Finally, in narrow circumstances, even a

single incident can establish an official policy “where the facts

giving rise to the violation are such that it should have been

apparent to the policymaker that a constitutional violation was

the highly predictable consequence of a particular policy or

failure to train.”   Burge v. St. Tammany Parish, 336 F.3d 363,

372 (5th Cir. 2003), cert. denied, 540 U.S. 1108 (2004);
                           No. 04-10812
                               - 3 -

see Board of Comm’rs of Bryan County v. Brown, 520 U.S. 397, 404-

07 (1997).

     In support of their summary-judgment motion, the defendants

submitted affidavits showing that all of the police officers

involved in the alleged incident had been trained by the City

with respect to Fourth Amendment procedures.     Byrum offered no

summary-judgment evidence either to controvert the defendants’

evidence regarding training or to support his own conclusory

assertions that the City and its employees engaged in a

widespread practice of violating suspects’ Fourth Amendment

rights.   Byrum has not established that the district court erred

in concluding that no genuine issue as to any material fact

existed regarding the defendants’ municipal liability.     See FED.

R. CIV. P. 56(c), (e); Celotex Corp. v. Catrett, 477 U.S. 317, 325

(1986).

     Byrum has effectively abandoned any claim under the Texas

Tort Claims Act by failing to challenge the district court’s

dismissal of that claim.   See Walker v. Thompson, 214 F.3d 615,

625 (5th Cir. 2000); FED. R. APP. P. 28(a)(9).

     We AFFIRM the judgment of the district court.